Case: 09-30510     Document: 00511051158          Page: 1    Date Filed: 03/15/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 15, 2010
                                     No. 09-30510
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RICO DEANGELO LAWRENCE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:08-CR-337-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Rico Deangelo Lawrence appeals the 70-month within-guidelines sentence
imposed after he pleaded guilty to conspiracy to distribute and to possess with
intent to distribute 500 grams or more of a mixture or substance containing a
detectable amount of cocaine hydrochloride (powder cocaine). Lawrence argues
that the sentence is substantively unreasonable and that a 60-month sentence
would more adequately address the factors set forth in 18 U.S.C. § 3553(a)(1),
(2), and (4).

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30510    Document: 00511051158 Page: 2       Date Filed: 03/15/2010
                                No. 09-30510

      The record shows that the district court based Lawrence’s sentence on the
advisory guidelines range, the information in the presentence report, and the
18 U.S.C. § 3553(a) factors. The court considered Lawrence’s arguments for a
sentence at the bottom of the guidelines range and the Government’s arguments
against such a sentence and determined that a 70-month sentence was
appropriate.   Lawrence is essentially asking this court to substitute his
assessment of the appropriate sentence for that of the district court, which we
will not do. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.), cert. denied, 129 S. Ct. 328
(2008). He has not established that the district court abused its discretion in
imposing his sentence, and he has not rebutted the presumption that his within-
guidelines sentence was reasonable. See Gall, 552 U.S. at 50-51; United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). The district court’s
judgment is AFFIRMED.




                                       2